Judgment, Supreme Court, New York County (Jerome Hornblass, J.), rendered November 16, 1995, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the first degree, and sentencing him to a term of 15 years to life, unanimously affirmed.
The verdict was based on legally sufficient evidence. Defendant’s confession that he and a cohort went to an apartment and were shown a substantial quantity of cocaine for which the cohort paid $6,000, combined with the recovery of a briefcase containing more than one pound of cocaine, which defendant was seen carrying, demonstrated that defendant knowingly possessed more than four ounces of cocaine (see, People v Sanchez, 86 NY2d 27, 33-34).
By failing to point out any residual deficiencies in the court’s corrected instruction, given at defendant’s request, defendant failed to preserve his present challenges to the language employed by the court in conveying the principle that an individual may not be convicted solely upon evidence of his confession without additional proof (see, People v Whalen, 59 NY2d 273, 280; People v Santiago, 52 NY2d 865), and we decline to review them in the interest of justice. Were we to review these claims, we would find that the charge as a whole conveyed the proper legal standards (People v Fields, 87 NY2d 821). Concur — Sullivan, J. P., Milonas, Nardelli and Tom, JJ.